DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 4, Fig. 5  in the reply filed on 07/05/2022 is acknowledged.
Claims 3, 5-9, 16-17, 20-21, 63, and 65  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1, 2, 3, and 5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on the applications filed in Argentina on 06/21/2019 and 06/17/2020. It is noted, however, that applicant has not filed certified copies of AR 190101717 and AR 200101702 applications as required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 1, 4, and 18-19 are objected to because of the following informalities:  
Incorrect grammar. “and intermediate zone”.  Requires an indefinite article “an” preceding “intermediate zone”. Claim 1;
Incorrect grammar. “low altitude”.  Requires an indefinite article “a” preceding “low altitude”.
Use of consistent terminology. “central vertical axis”, “vertical central axis”, “central axis”. Claims 1, 2, and 19.
Incorrect spelling.  “ration”. Claim 4.
Incorrect grammar. “made by central flat head”. Requires and indefinite article “a” preceding “central flat head”. Claims 18-19;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-2, 4, 18-19, 62, and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Preamble recites “a device that enables storing in a vessel a fluid at [a] high temperature”.  It is unclear what the device is.  The claims recites a vessel and no device that enables storing in a vessel.  Since For examination purposes the preamble has been interpreted as “a vessel that enables storing of a fluid at high temperature”.
Claim 1 recites “made up by”. It is unclear if this is indicative of a product by process.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “comprised of”.
Claim 1 recites “low altitude to diameter ratio”.  It is unclear as what constitutes as “low”.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as any height to diameter ratio.
Claim 1 recites “the central axis”. There is insufficient antecedent basis for this limitation.  For examination purposes the claim will be interpreted as “a central axis”.
Claim 1 recites “revolution bodies around the central axis”. It is unclear what a revolution body is.  Is the body actively revolving around the central axis? Is it a body that has a central axis? Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “cylindrical rings that are oriented around a central vertical axis”.
Claim 1 recites “high temperature fluid that is required to store”. It is unclear as to what is considered a high temperature.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the claim will be interpreted as “storage fluid”.
Claim 1 recites “high temperature fluid that is required to store”. It is unclear if this is the same as “a fluid at high temperature”. It is also unclear if a vessel with no fluid would infringe upon the limitation.  Since the metes and bounds cannot be ascertained the claim is indefinite. For examination purposes the limitation will “high temperature fluid that is required to store” and “a fluid at high temperature” will both be interpreted as “storage fluid”.
Claim 1 recites “the level of high temperature fluid that is required to store”. There is insufficient antecedent basis for this limitation.  For examination purposes the claim will be interpreted as “a level of high temperature fluid that is required to store”.
Claim 1 recites “the level of high temperature fluid that is required to store”.  It is unclear what the level of that is required to store is.  Also, If the fluid is used and the level drops, is the limitation no longer infringed upon?  Since the metes and bounds cannot be ascertained the claim is indefinite.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “which contains a high temperature fluid that the vessel is required to store at a level that that allows for coverage gas”.
Claim 2 recites “the cylindrical ring”. There is insufficient antecedent basis for this limitation. For examination purposes the claim will be interpreted as “a cylindrical ring”.
Claim 2 recites “the cylindrical ring”.  It is unclear what relation the “cylindrical ring” has to the “upper cylindrical rings” and the “cylindrical rings” of claim 1.  For examination purposes the claim will be interpreted as “cylindrical rings” of claim 1 comprise of an “upper cylindrical ring” and “cylindrical ring”.
Claim 2 recites “the conical face”. There is insufficient antecedent basis for this limitation.  For examination purposes the claim will be interpreted as “a conical face”.
Claim 2 recites “wherein the intermediate zone is made by conical sections with an increasing angle between the vertical central axis of the vessel and the conical face, when the cylindrical ring is lower than the upper cylindrical ring”.  Claim 1 establishes that the intermediate zone is comprised of cylindrical rings plural.  It is unclear if the intermediate zone is now comprised of only conical sections, or if the intermediate zone has a lower conical ring, and an upper cylindrical ring.  For examination purposes the claim will be interpreted as the cylindrical rings that comprise the intermediate zone are comprised of a lower conical ring and an upper cylindrical ring, wherein the lower conical ring has an increasing angle between the vertical central axis of the vessel and a conical face.
Claim 2 recites “made by”. It is unclear if this is indicative of a product by process.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “comprises”.
Claim 4 recites “when the cylindrical ring is lower than upper cylindrical ring”.  It is unclear if “the cylindrical ring” is in regard to the cylindrical ring that is comprised of an upper cylindrical ring and a lower conical ring, the lower conical ring or if it is another cylindrical ring.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted as “when the lower conical ring is lower than the upper cylindrical ring”.
Claim 4 recites “low altitude to diameter ratio”.  “low altitude to diameter ratio”.  It is unclear as what constitutes as “low”.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite.  For examination purposes the claim will be interpreted any height to diameter ratio.
Claim 4 recites “the lower cylindrical rings”.  There is insufficient antecedent basis for this limitation. For examination purposes the claim has been interpreted as “lower conical ring”.
Claims 2 and 4 recite “increasing angle between the vertical central axis”.  It is unclear how a conical section has an increasing angle between the vertical central axis unless there are separate sections that are each conical, with each conical section having a different slant angle.  A cone’s slant angle does not change as one moves vertically on the central axis.  Since the metes and bounds cannot be ascertained the claim is indefinite.  “Increasing angle between the vertical central axis of the vessel and the conical face” will be examined to the extent the Applicant’s elected species  Fig. 5 has an “increasing angle between the vertical central axis of the vessel and the conical face”.


Claims 62 and 64 recite “the lower zone”.  This limitation lacks antecedent basis.  For examination purposes the limitation will be interpreted as “a lower zone”.

The remaining claims are rejected as being dependent on independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 4, 18-19, 62 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Intze (US 348912) in view of Salatino et al. (“On the design of thermal breathing devices for liquid storage tanks”).
Regarding claim 1, Intze teaches a device that enables storing in a vessel a fluid at high temperature (col 1 line 19-25, the vessel is a fluid reservoir, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.)
Wherein said vessel is made up by a lower concave head (Annotated Fig. 9, lower concave head) and intermediate zone made by cylindrical rings generated by revolution bodies around the central vertical axis (Annotated Fig. 9, the intermediate zone is cylindrical in shape and revolves around a central axis, the intermediate zone comprising of a plurality of cylindrical rings, is merely a matter of obvious engineering choice, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)), which contains the high temperature fluid that is required to store (col 1 line 19-25, the vessel is a fluid reservoir and can be used as storage for water), an upper closure made by an upper head with low altitude to diameter ratio (Annotated Fig. 9, length of height to diameter has a ratio) supported by the intermediate zone (Annotated Fig. 9, upper closure is supported by the intermediate zone).

    PNG
    media_image1.png
    623
    804
    media_image1.png
    Greyscale

Annotated Figure 9
Intze fails to teach that the fluid is under a coverage gas, though coverage gas is likely inherent to the storage tank of Intze.
However, Salatino teaches wherein the fluid in a liquid thermal energy storage tank contains a fluid under a coverage gas (Fig. 1, gas + vapors cover the liquid).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Intze’s fluid storage vessel to where fluid is under a coverage gas, since filling the tank completely without room for gas above the liquid could over pressurize the vessel and cause undue stress and it is well known in the art that liquid thermal energy storage tanks contain gas over the stored liquid (Fig. 1, gas + vapors cover the liquid).
Regarding claim 2, Intze further teaches wherein the intermediate zone is made by conical sections (Annotated Fig. 9, intermediate section has a conical section) with an increasing angle between the vertical central axis of the vessel and the conical face (Annotated Fig. 9, the conical face has an increasing angle in the same manner as defined in Applicant’s figures), when the cylindrical ring is lower than the upper cylindrical ring (Annotated Fig. 9, the conical section is lower than the cylindrical section of the intermediate section).
Regarding claim 4, Intze further teaches wherein the upper cylindrical ring of the intermediate zone is made by one vertical cylinder with low altitude to diameter ratio (Annotated Fig. 9, the intermediate zone is comprised of a cylindrical section that is above the lower conical section with a length of height to diameter ratio), and the lower cylindrical rings of the intermediate zone are conical sections (Annotated Fig. 9, the conical section is lower than the cylindrical section) with an increasing angle between the vertical central axis of the vessel and the conical face (Annotated Fig. 9, the conical face has an increasing angle in the same manner as defined in Applicant’s figures).
Regarding claim 18, Intze as modified above further teaches wherein the upper head is made by a central flat head and an external conical section (Annotated Fig. 9, the upper head is comprised of a central flat head and a conical section).
Regarding claim 19, Intze as modified above further teaches wherein the upper head is made by a central flat head and has an arrangement of flat planes inclined respective to the central axis of the vessel (Annotated Fig. 9, the upper head is comprised of a central flat head and a conical section, inverted cones inherently have an incline respective to a central axis).
Regarding claim 62, Intze as modified above further teaches wherein the lower zone of the vessel is made by a single concave head (Annotated Fig. 9, lower zone is comprised of a single concave head).
Regarding claim 64, Intze as modified above further teaches wherein the lower zone of the vessel is made by a single concave head (Annotated Fig. 9, lower zone is comprised of a single concave head).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        



/TAVIA SULLENS/Primary Examiner, Art Unit 3763